DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 02/28/2022 is acknowledged. Claims 12-17 are currently pending. Claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0058895 (Schultz hereinafter) in view of US 2011/0217192 (Rosalik hereinafter).
Regarding claim 12, Schultz teaches a dual drive pump for a vehicle (¶ 2 with Figures 2 and 3) that discloses a housing (Made of 87/84/94/54); an electric motor (Motor 74); a rotatable first input driven by the internal combustion engine (Input connected to 38/42); a rotatable second input driven by the electric motor(Input form electric motor 74); a gerotor including an inner rotor circumscribed by an outer rotor (Gerotor 78 with inner rotor 80 and outer rotor 82), the inner rotor being drivingly coupled to the other of the electric motor (Via shaft 102) and the internal combustion engine (Via shaft 36), the outer rotor rotating relative to the inner rotor when each of the following conditions A, B and C occur, wherein condition A includes the first input being rotated while the second input does not rotate; condition B includes the first input not rotating while the second input rotates; and condition C includes both the first input and second input simultaneously rotating (¶ 44 details scenarios of the engine driving the rotation of gerotor, the electric motor driving the gerotor and an instance with both drive sources rotating).
Schultz is silent with respect to the outer rotor includes a number of teeth greater than a number of teeth of the inner rotor and a cam ring having a cylindrical cavity, the inner rotor and the outer rotor being positioned within the cylindrical cavity, wherein the cam ring is drivingly coupled to one of the electric motor and the internal combustion engine, wherein the cam ring is supported for rotation within the housing.
However, Rosalik teaches a gerotor pump that discloses the use of a cam ring outside of the outer rotor (Cam ring 56 with outer rotor 60 and inner rotor 70 as seen in Figure 2 and described in ¶ 31) wherein the outer rotor features less teeth than the inner rotor (Figure 2). The resultant combination would apply the motor and cam ring of Rosalik to the outer rotor of Schultz such that there is a cam ring having a cylindrical cavity, the inner rotor and the outer rotor being positioned within the cylindrical cavity, wherein the cam ring is drivingly coupled to the electric motor, wherein the cam ring is supported for rotation within the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer rotor and electric motor of Schultz with the electric motor, outer rotor, and inner rotor of Rosalik to minimize the axial dimension of the pump while allowing for a more compact design by surrounding the gerotor pump with the driving motor. 
Regarding claim 16, Schultz’ modified teachings are described above in claim 12 where Schultz further discloses a one-way clutch restricting rotation of the second input to a single direction of rotation (One way clutch 90 of Schultz per ¶ 40 and 44).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0058895 (Schultz) in view of US 2011/0217192 (Rosalik) and further in view of US 3583839 (Brundage hereinafter).
Regarding claim 13, Schultz’ modified teachings are described above in claim 12 but are silent with respect to the cylindrical cavity of the cam ring includes a centerline offset from an axis of rotation of the first input.
However, Brundage teaches a gerotor pump that discloses a cylindrical cavity of a cam ring includes a centerline offset from an axis of rotation of the first input (Figure 2 with inner rotor 18, outer ring 20, and cam ring 28 with the offset axis at 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he rotation axis of the gerotor pump to be off center as taught in Brundage by performing a simple substitution to provide the well known and predictable result of pumping fluid by the gerotor pumps rotors. 
Regarding claim 14, Schultz’ modified teachings are described above in claim 13 where Brundage further discloses the cam ring centerline rotates about the axis of rotation of the first input (Figure 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0058895 (Schultz) in view of US 2011/0217192 (Rosalik) and further in view of US 2020/0182241 (Pawellek hereinafter).
Regarding claim 15, Schultz’ modified teachings are described above in claim 12 but are silent with respect to the outer rotor includes a plurality of circumferentially spaced apart apertures through which pressurized fluid flows toward an outlet of the housing.
However, Pawellek teaches a gerotor pump (Figure 2) that discloses and outer rotor that includes a plurality of circumferentially spaced apart apertures through which pressurized fluid flows toward an outlet of the housing (Figure 2, Outer ring 31 with apertures 41 spaced around the outer ring ¶ 51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer ring of Schultz with the plurality of spaced apertures of Pawellek to allow for excessive back pressure to be vented per Pawellek in ¶ 51).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0058895 (Schultz) in view of US 2011/0217192 (Rosalik) and further in view of US 4334843 (Hansen hereinafter).
Regarding claim 17, Schultz’ modified teachings are described above in claim 12 but are silent with respect to the housing includes a first inlet passage and a second inlet passage, the first and second inlet passages extending parallel to one another on opposite sides of the cam ring.
However, Hansen teaches a gerotor pump that discloses a housing includes a first inlet passage and a second inlet passage, the first and second inlet passages extending parallel to one another on opposite sides of the cam ring (Figure 1 with Column 2 Lines 15-19 and 32-36 with inlet from 16 at either side of 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet structure of Schultz with the inlet structure of Hansen to increase the inlet and outlet capacities of the pumping system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746